Citation Nr: 0908176	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 50 percent disabling. 

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from December 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 50 percent for 
rheumatoid arthritis, and denied a TDIU rating.  

FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis is an active process 
and is manifested by symptom combinations productive of mild 
impairment of health and incapacitating exacerbations 
occurring less than four times a year; the competent evidence 
of record does not show weight loss or anemia productive of 
severe impairment of health; or severely incapacitating 
exacerbations four or more times a year, or a lesser number 
over prolonged periods; or constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating. 

2.  The Veteran's sole service-connected disability is 
rheumatoid arthritis, which has been evaluated as 50 percent 
disabling since October 1971.  

3.  The Veteran's service-connected disability alone does not 
prevent him from securing and following some type of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5002 (2008).

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications, including the May 2008 
letter, to the Veteran were entirely adequate to inform him, 
or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disability affects him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in March 2006 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Although no longer required, he was also asked to submit 
evidence and/or information in his possession to the RO.  
Finally, the Board notes the RO sent the Veteran a letter in 
May 2008 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records, and private treatment 
records have been associated with the claims file.  VA 
examinations were conducted in 2006 and 2007.  In addition, 
it appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Rating in Excess of 50 percent for Rheumatoid Arthritis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The Veteran's service-connected rheumatoid arthritis has been 
rated as 50 percent disabling since October 1971, pursuant to 
Diagnostic Code (DC) 5002, which rates rheumatoid arthritis 
based on whether it is an active process or manifested by 
chronic residuals.  Since the 50 percent rating has been in 
effect for more than 20 years, the evaluation is protected, 
by law, against reduction.  38 C.F.R. § 3.951 (b).

For rheumatoid arthritis as an active process, a 40 percent 
rating is assigned with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  A 60 percent rating is 
assigned where manifestations are less than criteria for a 
100 percent but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  A 100 percent rating is 
assigned for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, DC 5002.

For arthritis as chronic residuals, Diagnostic Code 5002 
permits evaluation based on limitation of motion or 
ankylosis, favorable or unfavorable, of specific joints 
affected consistent with applicable diagnostic codes.  Where 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5002.  Such limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A Note to the code provides that the rating for 
active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.  Id.

The Veteran contends that he is entitled to a disability 
rating higher than the current 50 percent assigned for 
rheumatoid arthritis, asserting that he has increased pain in 
numerous joints, including the hips, knees, heels, and 
ankles.  

On VA examination in May 2006 the Veteran reported his 
rheumatoid arthritis had its onset in 1974, when he was 
having pain in the elbows and had several injections without 
improvement.  He claimed his rheumatoid arthritis had 
progressively worsened since the onset and he had a fair 
response to medical treatment.  He said he took Tylenol only, 
as he could not take other anti-inflammatory drugs due to his 
kidney failure problems.  On musculoskeletal examination, he 
reported joint symptoms including pain, stiffness, and 
swelling, of the knees, hips, elbows, and hands.  He reported 
lumbar spine pain, but no left or right foot symptoms.  He 
had muscle weakness and atrophy in the biceps and triceps, 
but no muscle spasm, or joint swelling, effusion, or 
tenderness.  Range of motion testing showed normal, pain-
free, range of motion for the shoulders, elbows, wrists, 
hips, knees, ankles, and fingers.  There was no additional 
limitation of motion on repetitive use of any joint due to 
pain, fatigue, weakness, or lack of endurance.  

Further, on the VA examination in May 2006, in the summary of 
functional affects, it was noted that the Veteran's 
rheumatoid arthritis severely affected his ability to do 
chores and shopping, prevented him from exercising, and 
moderately affected his recreation, travel, bathing, 
dressing, toileting, grooming and driving.  He was on a high 
dose of Prednisone for his kidney disease and this alleviated 
his pain from the rheumatoid arthritis of his joints.  He 
reported he was on a decreasing dosage at this time.  The 
examiner commented that the Veteran had limited manual 
dexterity and mobility with regard to his service-connected 
rheumatoid arthritis, but that his primary functional 
limitations were due to his non-service-connected necrotizing 
crescent chronic membranous glomerulonephritis and renal 
failure, which required daily dialysis.  It was noted that he 
had been medically retired from his previous job due to the 
above, and that he was not able to work at all.  It was noted 
that the Veteran had rheumatoid arthritis of the hands, 
knees, and hips.  X-rays showed degenerative joint disease of 
the knees and the right elbow.

On VA examination in November 2007, it was noted that the 
Veteran had probable spinal osteoarthritis.  It was noted 
that he had symptoms of the right shoulder, bilateral elbow, 
bilateral wrists and hands, bilateral hips, and bilateral 
knees, all of which had an onset in the mid-1970s, were 
manifested with changes of weather, and had an intermittent 
course with remissions since the onset.  He also reported 
that his wrist and hand symptoms were stable, but he had 
cramping when writing.  He took acetaminophen for treatment.  
He was right hand dominant.  He had constitutional symptoms 
of arthritis, including weakness, and reported incapacitating 
episodes of arthritis, less than four times a year, with a 
duration of one to two weeks.  He had functional limitations 
on standing and walking.  He took 5 mg of Prednisone daily 
for kidney disease.  On physical examination he was found to 
have an antalgic gait.  Range-of-motion testing showed 
essentially normal ranges of motion for the shoulders, hips, 
and knees.  It was noted he had inflammatory process as an 
active process, and that he had extra-articular 
manifestations, including muscle weakness, neuropathy, and 
ocular complications.  There was mild impairment to his 
health due to inflammatory arthritis.  He had no joint 
ankylosis.  

On VA examination in 2007, the diagnoses included 
polyarthritis of all joints, affecting his daily activities.  
The examiner commented that it was difficult to differentiate 
between the effects on the Veteran due to his spine and his 
joints.  The examiner opined that his ADLs affected were 
principally the consequence of back pain on movement rather 
than joint pain, and that there was little evidence of 
painful movement when the joints were isolated.  An 
examination of the feet showed bilateral foot pain, with an 
onset in the late 1980s.  The diagnosis included probable 
polyjoint osteoarthritis, associated with bilateral foot 
pain.  The examiner commented that the Veteran had multiple 
confounding health conditions, namely, rheumatoid arthritis, 
kidney disease, and probable poly-joint osteoarthritis.  The 
examiner noted that with little evidence of foot pain, it was 
difficult to assess the degree to which his foot and ankle 
pain contributed to his level of discomfort, but the examiner 
believed the contribution was not significant.

It appears from the record that the Veteran has 
osteoarthritis in addition to rheumatoid arthritis.  The 
Board notes that he is service-connected for only rheumatoid 
arthritis, not osteoarthritis.  Rheumatoid arthritis and 
osteoarthritis are separate and distinct disease entities, 
and are treated as such in the schedule for rating diseases 
of the musculoskeletal system.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5003.  In that regard, the Board 
notes that only the Veteran's active process of rheumatoid 
arthritis and associated residuals may be considered herein.

The most probative medical evidence (i.e., the 2006 and 2007 
VA examination reports) indicates that the Veteran's 
rheumatoid arthritis is an active process.  Thus, in order to 
warrant an increased, 60 percent rating, the competent 
evidence must show that manifestations of his rheumatoid 
arthritis are less than te criteria for a 100 percent rating 
but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods. 

A review of the competent evidence, however, shows that the 
criteria for the assignment of an evaluation higher than the 
current 50 percent for rheumatoid arthritis have not been 
approximated.  38 C.F.R. §§ 4.7, 4.71a, DC 5002.  As noted 
above, the Veteran's rheumatoid arthritis is an active 
process and is manifested by symptom combinations productive 
of mild impairment of health, and incapacitating 
exacerbations occurring less than four times a year.  The 
preponderance of the competent evidence is against a finding 
that the Veteran has experienced weight loss or anemia 
productive of severe impairment of health; or severely 
incapacitating exacerbations four or more times a year; or 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.  Although he has 
reported ongoing pain, swelling, and stiffness of various 
joints, including his hips, knees, heels, ankles, and hands, 
VA examinations have shown basically full painless range of 
motion.  While the rheumatoid arthritis was noted to affect 
his ability to do various ADL's, the examiner noted that his 
primary functional limitations (including restriction of 
employability) were caused by his non-service-connected 
disabilities.  Thus, the Board concludes that the Veteran's 
complaints regarding his rheumatoid arthritis and the 
pertinent objective evidence of record more nearly 
approximate the criteria for the current 50 percent rating 
assigned, rather than a higher rating.  38 C.F.R. § 4.7. 

To the extent that the Veteran's service-connected rheumatoid 
arthritis affects his employability, such limitation has been 
contemplated in the assignment of the current 50 percent 
schedular evaluation.  While the evidence shows that his 
service-connected rheumatoid arthritis may affect employment, 
it is clear that he is unable to work due to his non-service-
connected disabilities, including kidney disease with kidney 
failure.  Thus, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or has necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
therefore finds no exceptional or unusual disability picture, 
and referral to the RO for consideration of the assignment of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In summary, the preponderance of the evidence reflects that a 
rating in excess of 50 percent is not warranted for the 
Veteran's service-connected rheumatoid arthritis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU Rating

Pursuant to 38 C.F.R. § 3.340(a), a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  However, if the total disability rating is based 
on disability or combination of disabilities for which the 
Schedule for Rating Disabilities provided an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341(a).

Under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service 
(C&P), for extra-schedular consideration, all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  The rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The Veteran contends herein that he is unable to secure 
gainful employment due to his service-connected rheumatoid 
arthritis.  That disorder is his only service-connected 
disability, which has been rated as 50 percent disabling 
under DC 5002.  Because the Veteran does not have one 
service-connected disability rated as at least 60 percent, or 
two or more disabilities with a combined rating of at least 
70 percent, with one disability rated at 40 percent, the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a) are not met.

However, the Veteran could still be awarded a total 
disability evaluation if it were established by the evidence 
of record that his service-connected disability has rendered 
him unable to secure and follow substantially gainful 
employment.  If that is established, the case is to be sent 
to the Director of C&P for extra-schedular consideration.  
See 38 C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b).

In his February 2006 formal application for a TDIU rating, 
the Veteran reported that his rheumatoid arthritis and kidney 
disease have prevented him from securing or following any 
substantially gainful occupation.  He said his disabilities 
affected full-time employment as of June 2005, at which time 
he became too disabled to work.  He last worked full time in 
June 2005, and last worked at Exxon Mobil in a gas plant.  He 
had completed his second year of high school, and received a 
GED.  He indicated he had no other education or training.  

Received from the Veteran's former employer, Exxon Mobil 
Corporation, was a complete Request for Employment 
Information, indicating that the Veteran was employed from 
October 1977 to December 2005 as a field operations 
technician.  He last worked in June 2005, and retired due to 
disability.  

On VA examination in May 2006, it was noted that the Veteran 
was retired and not currently employed.  He had retired in 
December 2005 due to medical/physical problems, specified as 
chronic renal disease, glaucoma, kidney failure, and 
rheumatoid arthritis.  He reported he last worked in the 
Exxon Mobil Gas Plant as a gas plant operator, and that in 
the last 12-month period of work he had lost time 
(approximately 8 weeks) due to renal dialysis, rectal 
prolapse, and eye problems.  The examiner commented that the 
Veteran had limited manual dexterity and mobility, with 
regard to his service-connected rheumatoid arthritis, but 
that his primary functional limitations were due to his non-
service-connected necrotizing crescent chronic membranous 
glomerulonephritis and renal failure, which required daily 
dialysis.  It was noted that he had been medically retired 
from his previous job due to the above, and that he was not 
able to work at all.  On VA examination in November 2007, the 
Veteran reported he retired from his usual occupation as a 
plant operator, effective January 1, 2006, due to kidney 
disease.  

The record reflects that the Veteran has been awarded Social 
Security Administration (SSA) disability benefits due to 
chronic renal failure, on the basis that he was undergoing 
hemodialysis three times a week.

After a careful review of the evidence of record, the Board 
finds that entitlement to TDIU has not been established.  
Although the record indicates that the Veteran does have 
functional impairment due to his rheumatoid arthritis, and 
there is a suggestion that his rheumatoid arthritis would 
affect his employability, there is no indication in the 
record that his service-connected disability would prevent 
all forms of gainful employment.  He is in receipt of SSA 
disability benefits, but that determination is not 
controlling for VA purposes, and, in fact, shows that the 
Veteran has been found to be disabled due to his severe 
kidney disease.  

While the Veteran has reported he is unable to work due to 
his rheumatoid arthritis, as a layperson, he cannot render an 
opinion as to whether he is precluded from gainful employment 
by his service-connected disability.  He can testify as to 
the lay-observable residuals of his disorder, but he has 
presented no evidence that he has the expertise needed to 
render an opinion as to the impact that these conditions have 
upon his ability to work.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Rather, the objective evidence of 
record shows that the Veteran's service-connected rheumatoid 
arthritis alone does not preclude all forms of gainful 
employment.

While the Veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any competent medical evidence to support 
the claim.  The preponderance of the evidence is thus against 
the claim for TDIU, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.


ORDER

A rating in excess of 50 percent for rheumatoid arthritis is 
denied.

A TDIU rating is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


